997 A.2d 229 (2010)
202 N.J. 344
STATE of New Jersey, Plaintiff-Respondent,
v.
Henry KIM, Defendant-Petitioner.
C-1005 September Term 2009, 065853.
Supreme Court of New Jersey.
July 19, 2010.
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-003863-08 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is denied, with costs; and it is further
ORDERED that the appeal filed in the within matter is dismissed as moot.